Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    645
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    91
    615
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    77
    576
    media_image3.png
    Greyscale

None of the prior art references disclose the claimed negative photosensitive resin composition as now recited or the pattern method using said composition of claim 1.  The amendment to claim 1 specifying the volume average particle diameter of 5 to 40 nm and the content of the metal oxide in a range of 10 to 30 parts by mass with respect to 100 parts by mass of the epoxy-group containing resin is not disclosed in the prior art references of record.
Claims 11-15 are rejoined in view of In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) which sets precedent that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Accordingly, claims 1, 3-5, and 7-15 are seen as allowable and passed to issue.
Newly cited reference to HE et al (2015/0125702) report a composition having a fumed silica in an amount of 8 parts by mass of the metal oxide with respect to Celloxide (epoxy resin), see Example 4 in Table 1 of page 19.  This reference fails to teach the amount of the metal oxide (fumed silica) in the claimed mass amount in the range of 10 to 30 parts by mass with respect to 100 parts b mass of the epoxy group-containing resin as now recited in claim 1.
FUJIEDA et al (2011/0114847) reports the use of silica in a size of 40 nm or less as seen in paragraph [0046]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
April 23, 2022